Case 1:19-cv-10378-JMF Document 33-5 Filed 02/06/20 Page 1 of 8




           EXHIBIT 5
        Case 1:19-cv-10378-JMF Document 33-5 Filed 02/06/20 Page 2 of 8




                                                                       Court File No.

                                       ONTARIO
                               SUPERIOR COURT OF JUSTICE



                             EXPORT DEVELOPMENT CANADA

                                                                                            Applicant




                                                                                        Respondents

                                  NOTICE OF APPLICATION

APPLICATION UNDER RULE 14.05 OF THE RULES OF CIVIL PROCEDURE

TO THE RESPONDENTS

      A LEGAL PROCEEDING HAS BEEN COMMENCED by the applicant. The claim
made by the applicant appears on the following page.

       THIS APPLICATION will come on for a hearing on a date to be fixed by the court at 161
Elgin Street, Ottawa, Ontario.

        IF YOU WISH TO OPPOSE THIS APPLICATION, to receive notice of any step in the
application or to be served with any documents in the application, you or an Ontario lawyer
acting for you must forthwith prepare a notice of appearance in Form 38A prescribed by the
Rules of Civil Procedure, serve it on the applicant's lawyer or, where the applicant does not have
a lawyer, serve it on the applicant, and file it, with proof of service, in this court office, and you
or your lawyer must appear at the hearing.

       IF YOU WISH TO PRESENT AFFIDAVIT OR OTHER DOCUMENTARY
EVIDENCE TO THE COURT OR TO EXAMINE OR CROSS-EXAMINE WITNESSES ON
THE APPLICATION, you or your lawyer must, in addition to serving your notice of appearance,
serve a copy of the evidence on the applicant's lawyer or, where the applicant does not have a
lawyer, serve it on the applicant, and file it, with proof of service, in the court office where the
application is to be heard as soon as possible, but at least four days before the hearing.

    IF YOU FAIL TO APPEAR AT THE HEARING, JUDGMENT MAY BE GIVEN IN
YOUR ABSENCE AND WITHOUT FURTHER NOTICE TO YOU. IF YOU WISH TO
           Case 1:19-cv-10378-JMF Document 33-5 Filed 02/06/20 Page 3 of 8

                                                   -2-


OPPOSE THIS APPLICATION BUT ARE UNABLE TO PAY LEGAL FEES, LEGAL AID
MAY BE AVAILABLE TO YOU BY CONTACTING A LOCAL LEGAL A D OFFICE.
                         MAR 13 2018
Date ......................................... .
                                                                                                   -;;?--
                                                         Issued by ...................................................... .
                                                                           Local registrar

                                                         Superior Court of Justice
                                                         161 Elgin Street
                                                         Ottawa, Ontario K2P 2K 1

TO         HNB INVESTMENT CORP.
           225 High Ridge Road, Suite 300 West
           Stamford, CT 06905

           NATIONAL RAILROAD PASSENGER CORPORATION
           60 Massachusetts A venue, NE
           Washington, DC 20002
     Case 1:19-cv-10378-JMF Document 33-5 Filed 02/06/20 Page 4 of 8

                                             -3-


                                      APPLICATION


1.   The Applicant makes this application for:


     (a)    The determination of rights that depend on the interpretation of a contract and a

            declaration that the Guarantee Agreement (as described below) requires the

            occurrence of a "Triggering Event," before payment can be due and payable

            under it;


     (b)    In the alternative, that this application be converted into an action, to determine

            whether and Export Development Corporation, now Export Development Canada

            (the "Applicant" or "EDC"), has any liability under the Guarantee Agreement,

            and with leave to the Applicant to file a fresh Statement of Claim;


     (c)    The costs of this application; and,


     (d)    Such further and other order as may seem just.


2.   The grounds for the application are:


     (a)    On or about November 6, 2000, National Railroad Passenger Corporation

            (operating and referred to herein as "Amtrak"), as lessee, entered into a lease

            transaction (the "Transaction");


     (b)    The Transaction involved eight (8) electric locomotives and ten (10) high-speed

            trainsets;


     (c)    The other parties to the Transaction included HNB Investment Corp. ("HNB"), an
Case 1:19-cv-10378-JMF Document 33-5 Filed 02/06/20 Page 5 of 8

                                      -4-


      affiliate of Philip Morris Capital Corporation, as owner participant, Allfirst Bank,

      now M & T Bank, as indenture trustee, as well as Amtrak Trust HS-EDC-1, as

      lessor, with the trustee being Wilmington Trust Company (the "Lessor"), EDC as

      both loan participant and guarantor;


(d)   The Transaction included, amongst other contractual documents, a Lease of

      Railroad Equipment between Amtrak and the lessor (the "Lease") and a

      Guarantee Agreement between HNB and EDC (the "Guarantee");


(e)   The Guarantee states that it is governed by the laws of the Province of Ontario

      and the federal laws of Canada applicable therein;


(f)   On or about December 15, 2017, HNB sent a written demand to EDC under the

      Guarantee (the "Demand"). The Demand asserted that Amtrak had defaulted

      under the Lease by: (1) failing to pay the Casualty Value after a Casualty

      Occurrence with respect to certain locomotives leased under the Lease; and, (2)

      failing to comply with equipment use and maintenance requirements of the Lease;


(g)   HNB demanded that EDC, as guarantor under the Guarantee, immediately pay

      US$93 million to HNB, as beneficiary under the Guarantee;


(h)   The Guarantee requires the occurrence of a Triggering Event, as defined in the

      Guarantee;


(i)   There is no obligation for EDC to pay any sum under the Guarantee unless a

      Triggering Event has occurred and is continuing;
     Case 1:19-cv-10378-JMF Document 33-5 Filed 02/06/20 Page 6 of 8

                                              - 5-


     G)     The onus of proof to demonstrate that a Triggering Event has occurred and is

            continuing is on HNB;


     (k)    The existence of a Triggering Event is disputed by EDC and Amtrak;


     (1)    While the Triggering Event is in dispute, no amounts are immediately due and

            payable by the Applicant, as has been demanded by HNB;


     (m)    Amtrak is named herein as a respondent as it is a necessary party whose rights

            may be affected by the outcome of this application;


     (n)    In the alternative, this application should be converted into an action so that the

            issue of whether EDC has any liability under the Guarantee may be determined at

            trial, with such directions as are just;


     (o)    If this application is converted into an action, leave should be granted and

            directions given to the Applicant to file a fresh Statement of Claim;


     (p)    The Rules of Civil Procedure of Ontario, including Rules 5.03, 14, 14.05(3)(d),

            14.05(h), 38.10 and Rule 17.02(±) for service of this originating process upon a

            party outside of Ontario, and section 97 of the Courts ofJustice Act of Ontario;


     (q)    Such other and further grounds as counsel may advise.


3.   The following documentary evidence will be used at the hearing of the application:


     (a)    Affidavit of Sean Mitchell and exhibits thereto;
     Case 1:19-cv-10378-JMF Document 33-5 Filed 02/06/20 Page 7 of 8

                                         -6-


     (b)   Such further and other documentary evidence as counsel may advise.



     /?
March_, 2018                              FASKEN MARTINEAU DuMOULIN LLP
                                          Lawyers
                                          55 Metcalfe Street, Suite 1300
                                          Ottawa, ON KlP 6L5

                                          Peter N. Mantas (LSUC #35269H)
                                          Stefan Kimpton (LSUC #62545Q)
                                          Tel:   613 696 6886
                                          Fax: 613 230 6423
                                          Email: pmantas@fasken.com

                                          Lawyers for the Applicant
                    Case 1:19-cv-10378-JMF Document 33-5 Filed 02/06/20 Page 8 of 8

·EXPORTDEVELOPMENTCANADA                           -and-   HNB INVESTMENT CORP.
                                       Applicant                                                             Respondent
                                                                                          Court File No. (   g·- ?<J8 J)

                                                                               ONTARIO
                                                                       SUPERIOR COURT OF JUSTICE

                                                                       Proceeding commenced at Ottawa




                                                                         NOTICE OF APPLICATION



                                                                    FASKEN MARTINEAU DuMOULIN LLP
                                                                                   Lawyers
                                                                         55 Metcalfe Street, Suite 1300
                                                                            Ottawa, ON KIP 6L5

                                                                        Peter N. Mantas (LSUC #35269H)
                                                                        Stefan Kimpton (LSUC #62545Q)

                                                                              Tel: 613 696 6886
                                                                              Fax: 613 230 6423
                                                                           Email: pmantas@fasken.com

                                                                            Lawyers for the Applicant
